        Case 6:17-cr-00006-BMM Document 54 Filed 08/12/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

  UNITED STATES OF AMERICA,                  CR 17-6-H-BMM

                         Plaintiff,

            vs.                              ORDER

  JAMES KENNETH WARD,

                         Defendant.


      Upon the motion of the United States, and for good cause shown,

      IT IS ORDERED that the motion to redact the names of unindicted co-

conspirators is GRANTED. IT IS FURTHER ORDRED that the original indictment

(Doc. 4.) is SEALED.    The Clerk of Court shall file the redacted indictment, which

was attached to the United States’ motion.

      DATED this 12th day of August, 2020.
